DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(p)(4) because (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20190389141).:
Reference characters "4" (Para 0021) and "2" (Para 0022) have both been used to designate a “form-fill tube”;
Reference characters "7" (middle of Para 0022) and "2" (last third of Para 0022) have both been used to designate a “bag”;
Reference character “2” has been used to designate both “form-fill tube 2” (first third of Para 0022) and “bag 2. The bags 2” (last third of Para 0022). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections and Interpretations
Regarding Claim 7, the phrases “the longitudinal sealing means” and “the cross-sealing means” are understood to refer to longitudinal and cross sealing means, respectively, of the vertical flow-wrapper of Claim 1. The phrases are not regarded to cause indefiniteness issues.
Regarding Claim 9, the phrase “the part is plate is connected” is understood as equivalent to “the part is a plate connected”, consistent with Para 0007 of the published disclosure.
Regarding Claim 13, the phrase “the part is plate” is understood as equivalent to “the part is a plate”, consistent with Para 0007 of the published disclosure.
Claim 18 is objected as being identical in scope to Claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 3, 8, 10-12, 15-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding Claims 3, 10, 16, and 20, there is insufficient antecedent basis for “the housing”. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to “the frame/housing”.
Regarding Claims 8, there is insufficient antecedent basis for “the means to fix the part”.
Regarding Claims 10, 16, and 20, there is insufficient antecedent basis for “all loads”. Note that no loads have recited antecedently.
Regarding Claims 11, there is insufficient antecedent basis for “the means”. Note three different means recited antecedently in parent Claim 1, and it is unclear to which means of the three “the means” refers to.
Regarding Claims 15, there is insufficient antecedent basis for “the means”. Note three different means recited antecedently in parent Claim 1 and a separate means recited antecedently in parent Claim 14, and it is unclear to which means of the three “the means” refers to.
Regarding Claims 19, there is insufficient antecedent basis for “the means”. Note three different means recited antecedently in parent Claim 1 and a separate means recited antecedently in parent Claim 18, and it is unclear to which means of the three “the means” refers to.
Claims 12 and 20 are also rejected as depending from rejected parent claims (see above).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-10, 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 02/090187 by Palmnas et al (“Palmnas”).
Regarding Claim 1, Palmnas teaches a vertical flow-wrapper (Page 13, 3rd Para: “product-filled tube of packaging material is fed”, in corroboration with Fig. 1) comprising: 
a frame/housing 501, at which a form-fill-tube (Page 17: “tubular web continuously fed therebetween”) , a longitudinal-sealing means (Claim 27: “means for longitudinally sealing a web of continuous packaging material to form a tube”), a cross-sealing means (Claim 27: “pairwise cooperating transversal sealing means for transversally clamping and sealing the product-filled tube”; alternatively see “heating elements” 14 together with contact surface 18 in Fig. 3), and a cutting means (Page 18: “cutting means, e.g. the knife 25”, Fig. 4) are provided, and 

wherein the cross-sealing means 14/18 is provided on the part (in each interpretation A-B-C above, cross-sealing means 14/18 is located on PA and/or PB and/or PC).

    PNG
    media_image1.png
    688
    1427
    media_image1.png
    Greyscale

Examiner-annotated Figs. 1, 3, and 5 of Palmnas

Regarding Claim 7, Palmnas teaches a method to inspect [NOT TAUGHT AND NOT REQUIRED for patentability purposes because of usage of the alternative conjunction OR between multiple elements: 
wherein fixation of the part (PA, or PB, or PC, see alternative interpretations of “part” above) at the frame/housing 501 is loosened and the part together with the cross-sealing means is moved from the operation position into the inspection position (details of “operation” and “inspection” positions discussed in the rejection of parent claim 1, above). 
Regarding “fixation is loosened”, note that in each of the three alternative interpretations above, part’s PA, PB, or PC fixation is loosened with respect to the frame/housing 501 because it permits a degree of freedom with respect to said frame/housing 501. In particular, screw 107 in Fig. 1 is loosened to permit hingingly moving part PA and/or part PB from the operation to the inspection positions and vice versa (Page 14 lines 5-9). Similarly (i.e. additionally and in the alternative) the chains 103-104 in Fig. 1 represent a “loose” connection permitting movement of the part PB from an operation position when a cross-seal is effected, to a non-operating position during which part PB may be visualized, thus inspected – see multiple parts PB/ 10 in various states/positions in Fig. 1. Similarly (i.e. additionally and in the alternative) part PC/100 may be hingingly/pivotally moved (about axis 510 in Fig. 1) between the operative and non-operative/inspection position by loosening screws 107 of Fig. 1 (Page 15, lines 1-10).
Regarding the preamble “method to inspect”, Palmnas’ method permits visualization of the cross-sealing element 14/18, which represents a type of inspection, thus the method representing a method to inspect.

Regarding Claim 2, Palmnas further teaches that the part (PA, PB, and/or PC, see detailed interpretations above) is configured to be pivoted (e.g. around axis 510 in Fig. 1, around any of the wheel axes 101 or 102 in Fig. 1) and/or [note OR in the conjunction] moved linearly (e.g. linear segment of chains 103-104 in Fig. 1) relative to the frame/housing 501 (Fig. 1).

Regarding Claim 3, Palmnas further teaches that the part and/or the frame/housing comprises means (e.g. any of the means for fixing shown in the annotated figures 1, 3 above – see means to fix MF1, MF2, MF3 as annotated above ) to fix the part relative to the frame/housing 501. Note all interpretations of “fix” permitted by the definition of the term (including meanings 1c, 2a, 3a in attached dictionary definition), in light of the specification.

Regarding Claim 4, Palmnas further teaches that the cross-sealing means 14/18 are provided on one side of the part and a drive 510 (Fig. 1, page 23 line 1) for the cross-sealing means 14/18 is provided on an opposite side of the part (for example, see part PC annotated above, having cross sealing means 14/18 and motor 510 on opposite sides thereof).

Regarding Claim 9, Palmnas further teaches that the part (any of PA, PB, PC as annotated above) is a plate (relative shape and aspect ratio resembling a flat structure) connected to the frame/housing 501 by one or more hinges (e.g. axis 510, see Fig. 1; also Claim 11: “first …frame sections (100…) …hinged to the main frame”).

Regarding Claim 10, Palmnas further teaches that the part (any of PA, PB, PC as annotated above) and/or the frame/housing 501 comprises means to fix the part (e.g. screw 107, and any other coupling intermediately located between any of parts PA, PB, PC and frame 501) relative to the housing so that all loads that act on the part are transferred into the 

Regarding Claim 13, Palmnas further teaches that the part (any of PA, PB, PC as annotated above) is a plate (relative shape and aspect ratio resembling a flat structure) and sealing jaws are provided on one side of the plate, and a drive 510 (Fig. 1, page 23 line 1) is provided on an opposite side of the plate-shaped part (for example, see part PC annotated above, having sealing jaws 10/20 and motor 510 on opposite sides thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is  rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmnas in view of US Pub 20030172626  by Kohl (“Kohl”).
Regarding Claim 5, Palmnas is silent about gusset-forming means provided at the part.
However, Kohl teaches in a similar vertical flow-wrapper (Abstract, Para 0017: “vertical form, fill, and seal machine”), gusset-forming means 106-107 (Figs. 5b, 6b) provided next to cross-sealing means 108 (Paras 0059-0060). 
It would have been obvious to a person of ordinary skill in the art having the teachings of Palmnas and Kohl before them at the time the application was filed, to modify Palmnas’ wrapper to include gusset-forming means as taught by Kohl. A person of ordinary skill in the art would 

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmnas in view of the video presentation “GEA FOOD Solutions SmartPacker CX360” (published on 8/7/2012, URL- https://www.youtube.com/watch?v=HrtvWnMVl_0, hereinafter referred to as “GEA”).
Regarding Claim 8, Palmnas teaches most limitations but does not expressly disclose that the apparatus is turned off (non-operation mode”) before means of fixing the part to the frame/housing are loosened.
However, GEA teaches an operator executing a step of switching (“machine stoppage” button pressed at 3:55) a similar vertical flow-wrapper (apparatus visible entirely at 3:09-3:11 and at 0:13, 0:20, 1:13) to a non-operation mode, before performing reconfigurations of the sealing means (e.g. see at 3:10 a step of loosening with his left hand a means to fix a longitudinal sealing means, permitting relative movement of said sealing means between operative - at 3:11 - and non-operative - at 3:09 – positions). 
It would have been obvious to a person of ordinary skill in the art having the teachings of Palmnas and GEA before them at the time the application was filed, to modify Palmnas’ method to include a step of turning off (i.e. switching to a “non-operation mode”) Palmnas’ flow-wrapper before the operator starting any reconfiguration of the cross-sealer (including before the operator loosening fixing means relative to the frame 501), as taught by GEA. A person of ordinary skill in the art would have appreciated the advantage of said modified method, as it would have ensured operator safety, since no moving part and no energized part would pose danger to the operator during a maintenance / reconfiguration task.

Claims 11-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmnas.
Regarding Claim 11, Palmnas teaches a means to fix (e.g. any of the means for fixing shown in the annotated figures 1, 3 above – see means to fix MF1, MF2, MF3 as annotated above ), however is silent about the means to fix being loosened and fixed by an automated drive.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for an automation of Palmnas’ means for fixing MF1-3, since it has been held that broadly providing a mechanical or automatic means (e.g. drive) to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding Claim 12, Palmnas as modified above does not explicitly include that the automated drive is a motor.
However, Official Notice is given that it is known in the art to automate by providing an electric motor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a motor to perform the action of the automated drive of the modified Palmnas’ wrapper. A person of ordinary skill in the art  would have appreciated the advantage of  an electric motor for automating the means for fixing, because of the ease of control, including turning on and off, for an electric motor as an automated means for performing such effect.

Claims 6 and 14-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmnas in view of US Pat 5203145 by Kammler et al. (“Kammler”).
Regarding Claim 6, 14, and 18 (similar limitations, different dependency), Palmnas is silent about a safety means blocking start-up if the part is not fixedly secured to the frame/housing.
However, Kammler teaches, in a similar vertical form-fill-seal machine (Fig. 1), a safety means represented by a sensor of a safety circuit configured to prevent starting up of the machine and keeping it turned off upon detecting an unsafe relative position of the elements – col. 5 lines 20-44).
It would have been obvious to a person of ordinary skill in the art having the teachings of Palmnas and Kammler before them at the time the application was filed, to modify Palmnas’ wrapper to further include a safety sensor configured to prevent starting up of Palmnas’ wrapper and to keep it turned off upon detecting an unsafe condition like when the part (PA,PB,PC) is not fixedly secured to the frame, in other words when an unsafe position of the part – such as the part not being fixedly secured – is detected relative to the frame/housing 501. A person of ordinary skill in the art would have been motivated to make such modification in order to ensure safety for the operators operating and maintaining the wrapper.
Regarding Claims 15 and 19 (similar limitations, different dependency), Palmnas as modified by Kammler above includes all limitations, including that the means is a sensor configured to detect a position of the part relative to the frame/housing 501 (details in the rejection of the respective parent claim, above).
Regarding Claim 16, Palmnas further teaches that the part (any of PA, PB, PC as annotated above) and/or the frame/housing 501 comprises means to fix the part (e.g. screw 107, and any other coupling intermediately located between any of parts PA, PB, PC and frame 501) relative to the housing so that all loads that act on the part are transferred into the 
Regarding Claim 17, Palmnas is silent about the vertical flow wrapper having a control system.
However, Kammler teaches, in a similar vertical form-fill-seal machine (Fig. 1), a safety means represented by a sensor of a safety circuit configured to prevent starting up of the machine and keeping it turned off upon detecting an unsafe relative position of the elements – col. 5 lines 20-44).
It would have been obvious to a person of ordinary skill in the art having the teachings of Palmnas and Kammler before them at the time the application was filed, to modify Palmnas’ wrapper to further include a safety sensor (and thus a safety circuit to which the sensor would be coupled), configured to prevent starting up of Palmnas’ wrapper and to keep it turned off upon detecting an unsafe condition like when the part (PA,PB,PC) is not fixedly secured to the frame, in other words when an unsafe position of the part – such as the part not being fixedly secured – is detected relative to the frame/housing 501. A person of ordinary skill in the art would have been motivated to make such modification in order to ensure safety for the operators operating and maintaining the wrapper.
The modified Palmnas-Kammler vertical flow wrapper would include all of the recited limitations, because Palmnas further teaches that loosening of the part is allowed (at all times, including when the vertical-flow wrapper is turned off).

Regarding Claim 20, Palmnas as modified by Kammler above includes all limitations (see rejection of parent claim 19). Palmnas further teaches that loosening of the part is allowed (at all times, including when the vertical-flow wrapper is turned off).
Furthermore, Palmnas further teaches that the part (any of PA, PB, PC as annotated above) and/or the frame/housing 501 comprises means to fix the part (e.g. screw 107, and any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Examiner, Art Unit 3731